DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-15, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of receiving a request for converting a base coin held by a user into a target coin; determining a volume of the target coin to be traded with the base coin for each of a plurality of cryptocurrency markets comprising a base cryptocurrency market in which the base coin is listed as a market coin and a non-base cryptocurrency market in which the base coin is not listed as the market coin, by determining the volume of the target coin based on a first coin conversion rate for converting the base coin into the target coin at the base cryptocurrency market, and determining the volume of the target coin based on a second coin conversion rate for converting the base coin into the market coin listed in the non-base cryptocurrency market target and a coin conversion fee for converting the base coin into the market coin at the non-base cryptocurrency market, simultaneously; and providing recommendation information related to trading of the target coin to an electronic device of the user based on the volume of the target coin using a graphic user interface through which one of a plurality of options for converting the base coin to the target coin is selectable.  These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components. That is, other than reciting “electronic device”, “processor”, and “computer system,” nothing in the claim precludes the limitations from practically being performed in the human mind or by organizing human activity.  These limitations are organizing human activities (Step 2A1-Yes).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The processor processor (computer) in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements of (memory) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
The analysis above applies to all statutory categories of the invention including claims 19 and 12. 
Claim 2 recites the cryptocurrency trading automation method of claim 1, wherein the determining the volume of the target coin comprises determining the volume of the target coin based on a market price for each pair of a market cryptocurrency of the plurality of cryptocurrency markets and a trading cryptocurrency tradable with the market cryptocurrency.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 3 recites the cryptocurrency trading automation method of claim 1, wherein the determining the volume of the target coin comprises: converting the base coin to a corresponding market coin for each market that allows the trading of the target coin; and determining a number of coins of the target coin tradable with the converted corresponding market coin.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 5 recites the cryptocurrency trading automation method of claim 1, wherein the determining the volume of the target coin comprises determining a number of coins of the target coin tradable with the base coin based on a number of coins of the base coin and a market price of the target coin in the base cryptocurrency market.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 6 recites the cryptocurrency trading automation method of claim 1, wherein the determining the volume of the target coin for the non-base cryptocurrency market comprises: determining a number of coins of the target coin tradable with the base coin based on the number of coins of a market coin of the non-base cryptocurrency market and a market price of the target coin in the cryptocurrency market.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 7 recites The cryptocurrency trading automation method of claim 1, wherein the determining the volume of the target coin comprises: regarding the base cryptocurrency market, determining a number of coins of a market coin of the base cryptocurrency market based on supra.

Claim 8 recites the cryptocurrency trading automation method of claim 1, wherein the providing the recommendation information comprises displaying a recommend cryptocurrency market in which the volume of the target coin is largest among a plurality of cryptocurrency markets that allow the trading of the target coin to be distinguished from the plurality of cryptocurrency markets other than the recommended cryptocurrency market.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 9 recites the cryptocurrency trading automation method of claim 1, wherein the providing the recommendation information comprises providing ranking information in which a plurality of cryptocurrency markets that allow the trading of the target coin are sorted based on the volume of the target coin.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 10 recites the cryptocurrency trading automation method of claim 1, wherein the providing the recommendation information comprises providing an automatic trading function of processing the trading of the target coin in a recommend cryptocurrency market included in the recommendation information.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 11 recites A non-transitory computer-readable record medium storing instructions that, when executed by a processor, cause the processor to perform the cryptocurrency trading automation method of claim 1.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 13 recites the computer system of claim 12, wherein the at least one processor is further configured to determine the volume of the target coin based on a market price for each pair of a market cryptocurrency of the plurality cryptocurrency markets and a trading cryptocurrency tradable with the market cryptocurrency.  This limitation is also part of the abstract idea identified in claim 12, and is similarly rejected under the same rationale as claim 12, supra.
Claim 14 recites the computer system of claim 12, wherein the at least one processor is further configured to: convert the base coin to a corresponding market coin for each market that allows the trading of the target coin; and determine a number of coins of the target coin tradable with the converted corresponding market coin.  This limitation is also part of the abstract idea identified in claim 12, and is similarly rejected under the same rationale as claim 12, supra.
Claim 16 recites the computer system of claim 12, wherein the at least one processor is further configured to determine a number of coins of the target coin tradable with the base coin based on a number of coins of the base coin and a market price of the target coin in the base cryptocurrency market.  This limitation is also part of the abstract idea identified in claim 15, and is similarly rejected under the same rationale as claim 15, supra.
Claim 17 recites the computer system of claim 12, wherein the at least one processor is further configured to: determine the number of coins of the target coin tradable with the base coin based on the number of coins of the corresponding market coin and a market price of the target coin in the other cryptocurrency market.  This limitation is also part of the abstract idea identified in claim 15, and is similarly rejected under the same rationale as claim 15, supra.
Claim 18 recites the computer system of claim 12, wherein the at least one processor is further configured to: determine a number of coins of the target coin tradable with the base coin based on a number of coins of a market coin of the non-base cryptocurrency market and a market price of the target coin in the non-base cryptocurrency market. This limitation is also part of the abstract idea identified in claim 15, and is similarly rejected under the same rationale as claim 15, supra. 
Claim 19 recites the computer system of claim 12, wherein the at least one processor is further configured to: control a display to display a recommend cryptocurrency market in which the volume of the target coin is largest among a plurality of cryptocurrency markets that allow the trading of the target coin to be distinguished from the plurality of cryptocurrency markets other than the recommended cryptocurrency market; or control the display to provide ranking information in which the plurality of cryptocurrency markets that allow the trading of the target coin are sorted based on the volume of the target coin.  This limitation is also part of the abstract idea identified in claim 15, and is similarly rejected under the same rationale as claim 15, supra.
Claim 20 recites the computer system of claim 12, wherein the at least one processor is further configured to: provide an automatic trading function of processing the trading of the target coin in a recommended cryptocurrency market included in the recommendation information.  This limitation is also part of the abstract idea identified in claim 15, and is similarly rejected under the same rationale as claim 15, supra.
Response to Arguments
Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive. 
Applicant contends that the claims are not methods of organizing human behavior.  Examiner disagrees.  Under human activity, more specifically, the limitations are fundamental economic practice, as well as commercial interaction (business relations) and managing interactions between people.  The Supreme Court has identified a number of concepts falling within the "certain methods of organizing human activity" grouping as abstract ideas. In particular, in Alice, the Court concluded that the use of a third party to mediate settlement risk is a ‘‘fundamental economic practice’’ and thus an abstract idea. 573 U.S. at 219–20, 110 USPQ2d at 1982. In addition, the Court in Alice described the concept of risk hedging identified as an abstract idea in Bilski as ‘‘a method of organizing human activity’’. Id. Previously, in Bilski, the Court concluded that hedging is a ‘‘fundamental economic practice’’ and therefore an abstract idea. 561 U.S. at 611–612, 95 USPQ2d at 1010.
The term "certain" qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a certain "method of organizing human activity"), In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1160-61, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP 2106. Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.
The courts have used the phrases "fundamental economic practices" or "fundamental economic principles" to describe concepts relating to the economy and commerce. Fundamental economic principles or practices include hedging, insurance, and mitigating risks. The term "fundamental" is not used in the sense of necessarily being "old" or "well-known." See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015) (a new method of price optimization was found to be a fundamental economic concept); In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice"); In re Greenstein, 774 Fed. Appx. 661, 664, 2019 USPQ2d 212400 (Fed Cir. 2019) (non-precedential) (claims to a new method of allocating returns to different investors in an investment fund was a fundamental economic concept). However, being old or well-known may indicate that the practice is fundamental. See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 219-20, 110 USPQ2d 1981-82 (2014) (describing the concept of intermediated settlement, like the risk hedging in Bilski, to be a "‘fundamental economic practice long prevalent in our system of commerce’" and also as "a building block of the modern economy") (citation omitted); Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ2d 1001, 1010 (2010) (claims to the concept of hedging are a "fundamental economic practice long prevalent in our system of commerce and taught in any introductory finance class.") (citation omitted); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1313, 120 USPQ2d 1353, 1356 (2016) ("The category of abstract ideas embraces ‘fundamental economic practice[s] long prevalent in our system of commerce,’ … including ‘longstanding commercial practice[s]’").
An example of a case identifying a claim as reciting a fundamental economic practice is Bilski v. Kappos, 561 U.S. 593, 609, 95 USPQ2d 1001, 1009 (2010). The fundamental economic practice at issue was hedging or protecting against risk. The applicant in Bilski claimed "a series of steps instructing how to hedge risk," i.e., how to protect against risk. 561 U.S. at 599, 95 USPQ2d at 1005. The method allowed energy suppliers and consumers to minimize the risks resulting from fluctuations in market demand for energy. The Supreme Court determined that hedging is "fundamental economic practice" and therefore is an "unpatentable abstract idea." 561 U.S. at 611-12, 95 USPQ2d at 1010.
Another example of a case identifying a claim as reciting a fundamental economic practice is Bancorp Services., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 103 USPQ2d 1425 (Fed. Cir. 2012). The fundamental economic practice at issue in Bancorp pertained to insurance. The patentee in Bancorp claimed methods and systems for managing a life insurance policy on behalf of a policy holder, which comprised steps including generating a life insurance policy including a stable value protected investment with an initial value based on a value of underlying securities, calculating surrender value protected investment credits for the life insurance policy; determining an investment value and a value of the underlying securities for the current day; and calculating a policy value and a policy unit value for the current day. 687 F.3d at 1270-71, 103 USPQ2d at 1427. The court described the claims as an "attempt to patent the use of the abstract idea of [managing a stable value protected life insurance policy] and then instruct the use of well-known [calculations] to help establish some of the inputs into the equation." 687 F.3d at 1278, 103 USPQ2d at 1433 (alterations in original) (citing Bilski).
"Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations.
An example of a claim reciting a commercial or legal interaction, where the interaction is an agreement in the form of contracts, is found in buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014). The agreement at issue in buySAFE was a transaction performance guaranty, which is a contractual relationship. 765 F.3d at 1355, 112 USPQ2d at 1096. The patentee claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction. 765 F.3d at 1351-52, 112 USPQ2d at 1094. The Federal Circuit described the claims as directed to an abstract idea because they were "squarely about creating a contractual relationship--a ‘transaction performance guaranty’." 765 F.3d at 1355, 112 USPQ2d at 1096.
An example of a claim reciting business relations is found in Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 123 USPQ2d 1100 (Fed. Cir. 2017). The business relation at issue in Credit Acceptance is the relationship between a customer and dealer when processing a credit application to purchase a vehicle. The patentee claimed a "system for maintaining a database of information about the items in a dealer’s inventory, obtaining financial information about a customer from a user, combining these two sources of information to create a financing package for each of the inventoried items, and presenting the financing packages to the user." 859 F.3d at 1054, 123 USPQ2d at 1108. The Federal Circuit described the claims as directed to the abstract idea of "processing an application for financing a loan" and found "no meaningful distinction between this type of financial industry practice" and the concept of intermediated settlement in Alice or the hedging concept in Bilski. 859 F.3d at 1054, 123 USPQ2d at 1108.
The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.  More specifically, the claims are limited to a business solution to a technical problem, not a technical solution to a technical problem.  
Applicant also contends that the claims recite significantly more than any alleged abstract idea.  Examiner disagrees.  Lastly, the claims do not provide an inventive concept.  As discussed above, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer.  Even when viewed as whole, nothing in the claim adds significantly more (i.e. inventive concept) to the abstract idea.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	/BRANDON M DUCK/               Examiner, Art Unit 3698                                                                                                                                                                                         
	
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691